Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (specifically Claim 9 is a multiple dependent claim that is dependent on Claim 8 which is also a multiple dependent claim).  See MPEP § 608.01(n).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping mechanism” in Claims 1 & 10 that uses the term “mechanism” (which is a generic placeholder for “means”) and is modified by the functional language “for securing the valve assembly to the cylinder” in Claims 1 & 10, where the claim does not disclose sufficient structure, material or acts for performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Looking to the applicant’s specification, the “clamping mechanism” will be interpreted as corresponding to EITHER:
a “clamping ring 122” & “plurality of fasteners 130” that extends around the perimeter of the valve assembly 50 (see Figure 6A & Paragraph 36 - Lines 3-8); OR 
an “integrated clamping flange 222” & “plurality of fasteners 130” where the integrated clamping flange may be integral to the valve assembly (see Figures 6B, 6C & 7 & Paragraph 37 - Lines 1-6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is dependent on any of the preceding claims.  HOWEVER, this creates an issue when Claim 9 is dependent on Claim 3.  This is because Claim 9 is disclosing “a perimeter of the valve assembly” when Claim 3 is already disclosing “a perimeter portion of the suction or discharge valve assembly”  
The claim (as written) appears to be referring to two different “perimeters” of the valve assembly, but based on the applicants understanding of the claimed invention, they are actually the same perimeter.  To expedite prosecution, Claim 9 (when it depends on Claim 3) will be interpreted as referring to the same “perimeter” of the valve assembly that is previously disclosed in Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US 1,476,794 A) (Berry hereinafter).
Regarding Claim 1, Berry teaches:  A clamping device for securing a suction or discharge valve assembly (10) to a cylinder (the space defined within the lining 6) in a reciprocating compressor (Figure 1), the valve assembly at least partially disposed within a valve cage (20) sealed from the surrounding environment by a valve cover (21; Please note that in Nicholas, the identified valve cage is sealed from the surrounding environment by the identified valve cover in the same manner as in the applicants claimed invention, specifically referring to Figure 7 which shows the arrangement of the applicants valve cage (40) with the valve cover (56) being fixed to the upper surface of the valve cage and apparently sealing the interior space of the valve cage from the surrounding environment) and seal (47), the clamping device comprising: 
a clamping mechanism (As noted above, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners) for securing the valve assembly (10) to the cylinder (Figure 1), 
wherein the clamping mechanism is free of contact with the valve cover (21; see the annotation of Figure 1 below; The outer radial surface of the valve assembly is not in contact with the valve cover (21).).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Regarding Claim 5, Berry teaches the invention as disclosed above in Claim 1, wherein Berry further teaches:  wherein the clamping mechanism is integrated with the suction or discharge valve assembly (see the annotation of Figure 1 above).  
Regarding Claim 6, Berry teaches the invention as disclosed above in Claim 5, wherein Berry further teaches:  wherein the clamping mechanism comprises a clamping flange that is integral to the suction or discharge valve assembly, the clamping flange for securing the suction or discharge valve assembly directly to the cylinder (see the annotation of Figure 1 above).  
Regarding Claim 7, Berry teaches the invention as disclosed above in Claim 6, wherein Berry further teaches:  wherein the integrated clamping flange includes a plurality of openings (16; Figure 3) for receiving a plurality of fasteners (15) for securing the integrated clamping flange, and hence the suction or discharge valve assembly (10), to the cylinder
Regarding Claim 8, Berry teaches the invention as disclosed above in Claim 7, where Berry further teaches: wherein the plurality of fasteners (15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see the annotation of Figure 1 above).

Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 10, Berry teaches:  A method for securing a valve assembly (10) to a cylinder (the space defined within the lining 6) of a reciprocating compressor (Figure 1), the method comprising the steps of: 
placing the valve assembly (10) into a valve cage (20); 
securing the valve assembly (10) to the cylinder via a clamping mechanism (As noted above, the term “clamping mechanism” is being interpreted under 35 USC 112(f).  With respect to Berry, this prior art provides a teaching for the embodiment with the clamping mechanism being an integrated clamping flange with a plurality of fasteners (identical to what was described by the applicant in Paragraph 37 & shown in Figures 6B, 6C & 7).  In Berry, the identified outer peripheral portion of the “valve plate” (10) is equivalent to the applicants integrated clamping flange (as represented by the applicant in at least Figure 6B) and the “screws” (15) would be the plurality of fasteners) having a plurality of openings (16) for receiving a first plurality of fasteners (Figures 1 & 3); and 
securing a valve cover (21) to the valve cage (20), the valve cover (21) having a second plurality of openings (Figure 1) for receiving a plurality of cover fasteners (23);  
wherein the clamping mechanism (the outer radial perimeter of the valve assembly (10)) and the first plurality of fasteners (15) have no contact with the valve cover (Figure 1).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

Regarding Claim 12, Berry teaches the method as disclosed above in Claim 10, wherein Berry further teaches:  wherein the clamping mechanism is a flange integrated into the valve assembly (see the annotation of Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in further view of Habicht (US 5,257,772 A) (Habicht hereinafter).
Regarding Claim 2, Berry teaches the invention as disclosed above in Claim 1, wherein Berry fails to teach:  wherein the clamping mechanism includes a clamping ring for securing the suction or discharge valve assembly directly to the cylinder.
HOWEVER, Habicht teaches how a valve assembly (10) can use a clamping ring (34) that is separate from the valve assembly (42), where the clamping ring (34) secures the valve assembly (42) to a cylinder (22) via a plurality of fasteners (36).
The courts have held that it would have been obvious to a person having ordinary skill in the art to make parts separable from each other, see MPEP 2144.04 Paragraph V.C.  For this reason, the examiner holds that it would have been obvious to a person of ordinary skill in the art to the effective filing date of the claimed invention to modify Berry to have the clamping mechanism be a separate clamping ring that is used to secure the valve assembly to the cylinder, as taught by Habicht. 
Therefore, the examiner holds that it would have been well known to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve assembly of Berry to have the clamping mechanism be a separate clamping ring, as taught by Habicht.  Having the clamping mechanism be a separate part from the valve assembly would provide the benefit of allowing only the clamping ring to be replaced if it becomes damaged (i.e. from the fasteners) as opposed to requiring the entire valve assembly to be replaced. 
Regarding Claim 3, Berry in view of Habicht teaches the invention as disclosed above in Claim 2, wherein Berry in view of Habicht further teaches:  wherein the clamping ring is configured to extend around, and contact, a perimeter portion of the suction or discharge valve assembly (In view of Claim 2, Berry was modified in view of Habicht to have a clamping ring that was used to secure the valve assembly to the cylinder.  Berry shows in Figure 1 how the 
Regarding Claim 4, Berry in view of Habicht teaches the invention as disclosed above in Claim 2, wherein Berry in view of Habicht teaches:  wherein the clamping ring (Habicht: 34) includes a plurality of openings (Habicht: Figure 5) for receiving a plurality of fasteners (Habicht: 36) for securing the clamping ring (Habicht: 34), and hence the suction or discharge valve assembly (Habicht: 42), to the cylinder (Habicht: 22).
Regarding Claim 8, Berry in view of Habicht teaches the invention as disclosed above in Claim 4, where Berry further teaches: wherein the plurality of fasteners (15) are elongated fasteners that extend adjacent to, but do not contact, the valve cover (see Figure 1; the screws (15) of Berry do not contact the valve cover (21).  Please note that this limitation would still be met upon the modification of Berry to have the clamping ring as taught by Habicht (see the rejection of Claim 2 above)).
Regarding Claim 11, Berry teaches the method as disclosed above in Claim 10, wherein Berry is silent regarding:  wherein the clamping mechanism is a clamping ring that extends around a perimeter of the valve assembly.  
HOWEVER, Habicht teaches how a valve assembly (10) can use a clamping ring (34) that is separate from the valve assembly (42), where the clamping ring (34) extends around a perimeter of the valve assembly (Figure 6) to secure the valve assembly (42) to a cylinder (22) via a plurality of fasteners
The courts have held that it would have been obvious to a person having ordinary skill in the art to make parts separable from each other, see MPEP 2144.04 Paragraph V.C.  For this reason, the examiner holds that it would have been obvious to a person of ordinary skill in the art to the effective filing date of the claimed invention to modify Berry to have the clamping mechanism be a separate clamping ring that is used to secure the valve assembly to the cylinder, as taught by Habicht. 
Therefore, the examiner holds that it would have been well known to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve assembly of Berry to have the clamping mechanism be a separate clamping ring, as taught by Habicht.  Having the clamping mechanism be a separate part from the valve assembly would provide the benefit of allowing only the clamping ring to be replaced if it becomes damaged (i.e. from the fasteners) as opposed to requiring the entire valve assembly to be replaced. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berry as applied to Claims 1 & 5-8, and in further view of Sciaky (US 3,742,365 A) (Sciaky hereinafter).
Regarding Claim 9, Berry teaches the invention as disclosed above in Claims 1 & 5-8 (Claim 9 was identified as being dependent on any of the preceding claims, so this rejection is directed to Claim 9 being dependent on Claims 1 & 5-8.  Berry was the only prior art relied upon in the rejection of these specific claims), while Berry does teach:  further comprising a seal (47) located between the valve assembly (10) and the cylinder
Berry fails to teach:  wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches how it was known how it was known how zig-zag o-rings could be used for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there won’t be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So the proposed modification is to have the seal located between the valve assembly & cylinder of Berry to include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the 
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berry & Habicht as applied to Claims 2-4, and in further view of Sciaky.
Regarding Claim 9, Berry teaches the invention as disclosed above in Claims 2-4 (Claim 9 was identified as being dependent on any of the preceding claims, so this rejection is directed to Claim 9 being dependent on Claims 2-4.  Berry was modified in view of Habicht in the rejection of these specific claims), while Berry does teach:  further comprising a seal (47) located between the valve assembly (10) and the cylinder (this seal is disposed between the valve assembly & cylinder in the same way as the applicant’s invention).

    PNG
    media_image2.png
    424
    739
    media_image2.png
    Greyscale

Berry fails to teach:  wherein the seal includes a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly between fastener openings while a portion of the seal lies interior of the fastener openings.
However, Sciaky teaches how it was known how it was known how zig-zag o-rings could be used for sealing because these o-rings retain their sealing ability and have exceedingly long life (see Column 2 - Lines 63-66).  This is because by having the seal set in a zig-zag pattern, there won’t be any bunching or wrinkling of the o-ring because any sliding motion would be transverse to the o-ring (see Column 2 - Lines 55-59).  This would be beneficial to the valve assembly of Berry because once the valve assembly (10) is inserted onto the cylinder (6), any rotational movement of the valve assembly (such as rotating the valve assembly to align the fastener openings on the valve assembly to align with the openings in the cylinder) would not result in any bunching or wrinkling of the o-ring, thereby increasing the life expectancy of the o-ring and reducing maintenance time/costs.  So the proposed modification is to have the seal located between the valve assembly & cylinder of Berry to include a zig-zag or wavy pattern such that a portion of the seal lies adjacent to a perimeter of the valve assembly (this would be met upon the modification of Berry to have a wavy/zig-zag o-ring as taught by Sciaky).
With respect to the limitation of the zig-zag or wavy pattern seal being arranged such that a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening, this is held to be an obvious design choice because having the seal disposed specifically such that “a portion of the seal lies between fastener openings while a portion of the seal lies interior of the fastener opening” has not been described by the applicant as solving any specifically stated problem OR would provide some novel/unexpected result.  Based on the examiners understanding, the only benefits is in the “zig-zag or wavy pattern” of the seal, not the location (see Paragraph 43).  
For this reason, as long as the seal has “a zig-zag or wavy pattern” and “is located between the valve assembly and the cylinder”, then its specific location does not any patentable significance.
Therefore the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berry to have a seal located between the valve assembly and cylinder with a zig-zag or wavy pattern, as taught by Sciaky, which would ensure that the seal did not become bunched up or wrinkled if the valve assembly is rotated across the valve seat of the cylinder to align the plurality of openings to allow for the insertion of the plurality of fasteners.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholas (US 3,050,267 A).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746